DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection(s) set forth below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 9, 2022 has been entered.
	Claims 14-20 are pending and under examination.

Response to Arguments
3.	Applicant's arguments filed on June 9, 2022 have been fully considered. 
	Claim Objections 
	Applicant argues that the objections to claims 14, 16, and 18 should be withdrawn in view of the amendments to those claims (Remarks, page 8).
	This argument was persuasive. The objections have been withdrawn.
	Rejection of claims 14-20 under pre-AIA  35 U.S.C. 112, second paragraph 
	Applicant argues that the issues raised in the rejection have been addressed by the claim amendments (Remarks, pages 4-5).
	This argument was not persuasive. The amendment corrects the antecedent basis in claim 20, but that claim is still indefinite for the reasons discussed in the rejection. As well, the claim amendments do not address the antecedent basis issue in claim 14 or the indefiniteness issue in claim 18. Further, amended claim 16 is still indefinite for the reasons discussed in the modified rejection set forth below. Accordingly, claims 14-20 remain rejected under pre-AIA  35 U.S.C. 112, second paragraph. 
	Rejection of claim 14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson in view of Joyce
	Applicant argues that the rejection should be withdrawn. In particular, Applicant argues that the references fail to teach or suggest “a STDgene DNA with 5’ and 3’ ends homologous to a methylated TARGETgene of interest” as required by claim 14 (Remarks, page 5).
	This argument was persuasive. Neither Gibson nor Joyce teaches or suggests this new requirement in claim 14. The rejection has been withdrawn accordingly.
	Rejections of claims 15 and 19 under pre-AIA  35 U.S.C. 103(a) citing Gibson and Joyce as the primary combination of references
	Applicant argues that the rejections should be withdrawn because the secondary references cited in the rejection fail to remedy the deficiencies in the primary combination of references (Remarks, page 6).
	This argument was persuasive with respect to the rejection of claim 15. That rejection has been withdrawn. 
	Applicant’s argument was not persuasive with respect to the rejection of claim 19, however. As discussed in the modified rejection set forth below, the secondary reference cited previously (i.e., Chen) provides motivation to amplify and detect a methylated endogenous gene of interest (RASSF1A or RASGRF2) using methylation-specific PCR. Therefore, the ordinary artisan would have had motivation to design STDgenes having the general features suggested by Gibson and Joyce to serve as a control for the amplification of the methylated form of either the RASSF1A gene or the RASGRF2 gene. This rejection has been maintained with modifications.
	Rejection of claims 16-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sukumar in view of Gibson and further in view of Joyce
	Applicant argues that the rejection should be withdrawn (Remarks, pages 7-8). In this portion of the response, Applicant first argues that the primary reference, Sukumar, fails to teach or suggest the STDgenes required by independent claim 16 “and therefore requires a matching control for each target gene” (Remarks, page 7)(emphasis in original). Applicant next argues that the oligonucleotides disclosed in Gibson are used for a purpose that differs from that of the Applicant because they are not used to conduct a first multiplex amplification in which the STDgene and TARGETgene are amplified using a first pair of primers followed by a second, methylation-specific amplification reaction using a portion of the product of the first amplification reaction (Remarks, page 7). Applicant additionally argues that Gibson does not teach a plurality of STDgenes in which different STDgenes have different internal sequences, thereby allowing for multiplexing, and Joyce fails to remedy these deficiencies in Gibson (Remarks, pages 7-8).
	These arguments have been fully considered, but they were not persuasive. It is first noted that the instant claims are directed to a oligonucleotide-containing kit rather than an amplification method. Therefore, there is no requirement for the prior art to discuss or provide a reasonable expectation of success concerning multiplexing. The instant claims also do not require the different STDgenes in the kit of claim 16 to have different internal sequences as Applicant argues. The language in part (a) of claim 16 encompasses STDgenes with different 5’ and 3’ end regions but the same internal sequence, and such STDgenes are suggested by the references for the reasons set forth previously and in the rejection below. 
	Since Applicant’s arguments were not persuasive, the rejection has been maintained with minor modifications to address the claim amendments. 

Claim Objections
4.	Claim 16 is objected to because it contains a typographical error in line 1 of part (a) where “of of” is recited. The claim is also objected to because not all of the changes relative to the last version of the claim are appropriately identified. In particular, the language beginning with “for each different TARGETgene of interest” in line 2 and extending through line 5 is newly added, but is not identified with the appropriate markings.
	Claim 19 is objected to because the word “methylated” should be inserted after “endogenous” in line 1 to maintain consistency with claim 14.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14, 15, 19, and 20 
Claim 14 is indefinite because there is insufficient antecedent basis for “the region of interest” in the penultimate line of the claim. Applicant could address the issue by replacing “the region of interest” with “a region of interest.”
Claims 15, 19, and 20 are also indefinite since they each depend from claim 14 and do not correct the above indefiniteness issue.
Claim 20 is also indefinite for an additional reason. This claim depends from claim 14, recites “wherein the STDgene oligonucleotides comprise” and then goes on to recite a series of different sets of oligonucleotides, wherein each group of twelve oligonucleotides (e.g., SEQ ID NOs: 1-12) includes primers, probes, and a STDgene. Claim 14, though, is only drawn to a STDgene and makes no mention of other oligonucleotides (i.e., the primers and probes recited in claim 20). As a result, it is unclear as to which of the following interpretations of the claim is correct: (1) claim 20 was intended to depend from claim 16, which is drawn to a kit comprising primers, probes and STDgenes; or (2) claim 20 is intended to require the STDgene of claim 14 to be present in a composition together with primers and probes.  
Claims 16-18
	Claim 16 is indefinite because although it is a product claim, it has been amended to recite language appropriate for a method claim in lines 2-5. This changes creates uncertainty as to whether the language was added inadvertently or if Applicant intends to require claim 16 to be drawn to a method rather than a kit. It is also unclear as to what “(e”) in line 3 refers, and there is no antecedent basis for “the STDgene for the TARGETgene of interest,” which is recited in lines 4-5.
	Claim 16 is also indefinite because the claim remains internally inconsistent as to the required reagents. The preamble and the first three lines of part (a) indicate that the kit must contain reagents (i.e., external primers, internal primers, probes, and STDgenes) for detecting multiple different TARGETgenes. In lines 3-4 of part (a), though, the claim recites “one or more pairs of external methylation-independent PCR primers,” which suggests that only reagents required for detecting one TARGETgene are required. Similarly, the language in part (b) encompasses kits containing reagents for only one TARGETgene. As noted previously, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In this case, the claim contains elements that broadly encompass kits containing reagents (i.e., internal primers, external primers, an STDgene, and detection probes) directed to a single TARGETgene of interest and also contains elements that more narrowly require at least two different reagent sets, each of which is directed to a different TARGETgene of interest.  
	Claims 17 and 18 are indefinite because they depend from claim 16 and do not remedy the indefiniteness issue in that claim. 
Claim 18 is also indefinite for an additional reason. This claim recites, “wherein the primers and probes comprise one or more oligonucleotides selected from the group consisting of SEQ ID NOs: 1-240.” This language is indefinite because SEQ ID NOs: 1-240 are not limited to primers and probes. In particular, SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240 are STDgenes rather than primers and probes.
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92) and further in view of Chen et al. (Oncology Reports 2006; 15: 1281-1285).1
	Claim 14 is drawn to a synthetic polynucleotide (STDgene) that comprises the following elements: (i) 5’ and 3’ end sequences that are homologous to the 5’ and 3’ end sequences of an endogenous methylated TARGETgene of interest; and (ii) a prokaryotic or lambda phage DNA sequence located between the 5’ and 3’ end sequences. The claim also requires the intervening sequence in the STDgene to have the same the length as a region of interest in the TARGETgene of interest.
	Claim 19 depends from claim 14 and requires the methylated TARGETgene of interest for which the STDgene is designed to be selected from a particular group of genes. This group of genes includes RASSF1A and RASGRF2.
	Gibson discloses a synthetic nucleic acid that contains the following elements: 5’ and 3’ end sequences that are identical (i.e., 100% homologous) to an endogenous TARGETgene of interest (CFTR); and (ii) a prokaryotic DNA sequence located between the 5’ and 3’ end sequences (see, e.g., p. 996, col. 1, where the internal control nucleic acid is described). Gibson also teaches that the same primers can be used to amplify the internal control and the target CFTR gene (p. 996, col. 1; see also p. 998, col. 2)
	Gibson is not anticipatory because the reference teaches that the length of the intervening prokaryotic DNA sequence in the internal control nucleic acid is similar to rather than identical to the corresponding portion of the target CFTR gene (i.e., the region of interest in the TARGETgene of interest) (see, e.g., p. 996, col. 1; see also p. 999, col. 2). Gibson also fails to teach that the TARGETgene of interest is a methylated endogenous TARGETgene of interest as required by amended claim 14. Gibson additionally fails to teach detection of any of the genes recited in claim 19.
	Joyce, however, reviews quantitative PCR methods, including methods that use control nucleic acids having the same general features as the internal control nucleic acid of Gibson, and teaches that control nucleic acids may be distinguished from target nucleic acids by a difference in sequence or a difference in size (pages 85-87). Joyce also teaches that control nucleic acids that differ in sequence from a target nucleic acid and are to be detected via hybridization with a sequence-specific probe (e.g., in an automatable microtiter plate assay) need not differ in length from the target nucleic acid “since they are distinguished from wild-type amplification products by sequence” (page 91). Here, Joyce also states, “This allows the design of competitors that are more similar to the target of interest, allowing for more equivalent direct competition during RT-PCR, and thus a more accurate quantification of the gene-expression level” (page 91).
	Like Gibson, Joyce does not discuss detection of methylated genes of interest or detection of any of the genes recited in claim 19, but Chen teaches that the RASSF1A and RASGRF2 genes are differentially methylated and differentially expressed in lung cancer cell lines and/or samples obtained from lung cancer patients (see, e.g., the abstract, p. 1281, and pp. 1283-1284). Chen also describes using methylation-specific PCR to detect the methylated form of each of the RASSGRF2 and RASSF1A genes (abstract, pp. 1282-1284, and Fig. 1D).
It would have been prima facie obvious for the ordinary artisan at the time of the invention to design the internal control nucleic acid of Gibson such that the length of its intervening prokaryotic DNA sequence is identical to the corresponding portion of the target CFTR gene (i.e., the region of interest in the TARGETgene). Joyce provides motivation to do so by teaching that internal control nucleic acids with the same general features as the internal control nucleic acid of Gibson can be distinguished from a target gene of interest by a difference in size or sequence (see pages 85 and 91). In view of these teachings of Joyce, the ordinary artisan would have recognized that the internal control nucleic acid of Gibson need not differ in length from the corresponding region of the target CFTR gene since the target and control amplicons generated from these two nucleic acids are detected using different sequence-specific probes (p. 998, col. 2), and, accordingly, would have been motivated to so design the internal control nucleic acid of Gibson. The ordinary artisan would have had a reasonable expectation of success since the internal control nucleic acid of Gibson was designed through a PCR process that could be readily modified to generate a nucleic acid of any desired length. 
It also would have been prima facie obvious to design a STDgene with the features suggested by Gibson in view of Joyce for a TARGETgene of interest that is a methylated RASSF1A or RASGRF2 gene. In particular, the ordinary artisan would have been motivated to design a STDgene having the structural features suggested by Gibson in view of Joyce for any nucleic acid capable of functioning as a TARGETgene of interest, recognizing that such STDgenes would offer the same benefit of facilitating real-time quantitation described by Gibson and would have had a reasonable expectation of success since the teachings of Gibson indicate that STDgenes are generally useful and not limited to assays designed to detect the disclosed target gene (CFTR). As to the RASSF1A and RASGRF2 genes, Chen provides motivation to select the methylated form of either or both genes as the TARGETgene of interest by teaching that they are differentially methylated and differentially expressed in lung cancer cell lines and/or samples obtained from lung cancer patients (abstract, p. 1281, and pp. 1283-1284). The ordinary artisan would have had a reasonable expectation of success in view of the guidance in Gibson and Joyce concerning STDgene design and also since the genome sequences of the RASSF1A and RASGRF2 were known. Thus, the STDgene of claims 14 and 19 are prima facie obvious over Gibson in view of Joyce and further in view of Chen.
9.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gibson et al. (Genome Research 1996: 6: 995-1001) in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92) and further in view of Chen et al. (Oncology Reports 2006; 15: 1281-1285) and further in view of Piña-Vázquez et al. (Parasitology 2008; 57: 347-353).2
Claim 15 depends from claim 14 and requires the prokaryotic DNA sequence to comprise lambda phage DNA sequence.
As discussed above, the teachings of Gibson in view of Joyce and further in view of Chen render obvious the STDgene of claims 14 and 19. 
These references do not teach or suggest that the prokaryotic DNA sequence comprises lambda phage DNA sequence, but this would have been an obvious modification since the teachings of Piña-Vázquez indicate that lambda phage DNA can be used as the intervening sequence in an internal control nucleic acid with the same general structure as the internal control nucleic acid of Gibson (see the abstract, section 2.6 on pp. 348-349, & Fig. 2). The ordinary artisan would have recognized from these teachings of Piña-Vázquez that either the bacterial DNA sequence of Gibson or a lambda phage DNA sequence as described in Piña-Vázquez could be used as the non-homologous internal sequence in the internal standard, and, accordingly, would have been motivated to choose either known alternative with a reasonable expectation of success. As noted in MPEP 2144.06 and 2144.07, respectively, in the absence of unexpected results, it is prima facie obvious to substitute art-recognized equivalents or to select a known material or method based on its suitability for the intended purpose. In this case, the teachings of Gibson and Piña-Vázquez indicate that bacterial DNA and lambda phage DNA are equivalents useful for the same purpose, and the teachings of Piña-Vázquez indicate that lambda phage DNA is suitable for use as the non-homologous internal sequence in the internal control nucleic acid of Gibson. As well, no evidence of unexpected results has been presented with respect to the use of a lambda phage DNA sequence. This is sufficient to establish a prima facie case of obviousness for the STDgene of claim 15.

10.	Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sukumar et al. (US 2005/0239101 A1) in view of Gibson et al. (Genome Research 1996: 6: 995-1001) and further in view of Joyce (Methods in Molecular Biology 2002; 193: 83-92).
	Claims 16-18 are drawn to kits comprising STDgenes, oligonucleotide primers, and oligonucleotide probes.
	Regarding claim 16, Sukumar discloses kits that include the following reagents (see, e.g., paras. 17 & 39; see also claim 42): (i) sequence-specific, methylation status-independent outer primer pairs that selectively hybridize to a target nucleic acid of interest under conditions that allow the production of amplification products containing first amplicons; (ii) sequence-specific, methylation status-dependent inner primer pairs that also hybridize to the target nucleic acid of interest; and (iii) sequence-specific DNA probes containing an optically detectable label that hybridize to the target gene of interest. The reference also teaches that the kits may contain more than one set of primers and probes to permit detection of different target nucleic acids (paras. 17 & 39; see also claim 42). 
	Regarding claim 17, Sukumar teaches that the kits contain primers and probes designed to detect many of the recited genes. More specifically, Sukumar teaches kits containing oligonucleotides designed to analyze the promoters of the RASSF1A, TWIST, RARB, HIN1, and HIC1 genes (see, e.g., claim 43).
	Regarding claim 18, Sukumar also discloses many of the claimed oligonucleotides. In particular, the RASSF1A primers and probes of SEQ ID NOs: 3, 4, and 19-24 shown in Tables 1-2 of Sukumar are identical to the instant SEQ ID NOs: 97-104. Sukumar also discloses (i) TWIST-specific oligonucleotides of SEQ ID NOs: 6, 7, 25-27, and 30 that are identical to the instant SEQ ID NOs: 133-137 and 140; (ii) HIC1-specific oligonucleotides of SEQ ID NOs: 56, 57, and 88-93 that are identical to the instant SEQ ID NOs: 217-224; and (iii) HIN1-specific oligonucleotides of SEQ ID NOs: 9 and 37-42 that are identical to the instant SEQ ID NOs: 206-212.
	The kits of Sukumar do not include a different STDgene for each different target gene as required by claim 16, from which claims 17 and 18 depend, but this would have been an obvious addition in view of the teachings of Gibson in view of Joyce. As discussed above in the rejection of claim 14, the teachings of Gibson in view of Joyce suggest a STDgene designed such that it has the following features: (i) 5’ and 3’ ends that are identical (i.e., 100% homologous) to a 5’ and 3’ portion of a TARGETgene of interest such that the STDgene is capable of being amplified with the same primers used to amplify a TARGETgene of interest; and (ii) a prokaryotic DNA sequence located between the 5’ and 3’ end sequences and with a length identical to a region of the TARGETgene. Since Gibson further teaches that such a nucleic acid is useful as an internal control nucleic acid in quantitative real-time PCR assays (see, e.g., pp. 997-999), the ordinary artisan would have been motivated to include the different STDgenes for each different TARGETgene suggested by the teachings of Gibson in view of Joyce in the kits of Sukumar to obtain the same benefit. The ordinary artisan would have had a reasonable expectation of success in view of the guidance in Gibson and Joyce as to STDgene design and also since the reagents contained in the kits of Sukumar could be used to conduct real-time PCR assays (see, e.g., paras. 12 and 46-53). Thus, the kits of claims 16-18 are prima facie obvious. 

Prior Art
11.	Claims 18 and 20 contain allowable subject matter. More specifically, SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240 are free of the prior art. Each of these nucleic acids represents a STDgene that contains an internal prokaryotic DNA sequence flanked by primer sequences capable of amplifying a TARGETgene of interest. See Table 1 on pp. 10-21 of the specification. For example, SEQ ID NO: 96 contains 5’ and 3’ end portions that correspond to portions of the RASGRF2 gene and an internal prokaryotic DNA sequence. Although the prior art teaches or renders obvious STDgenes having the generic features recited in claims 14 and 16, it fails to teach or suggest the particular STDgenes of the aforementioned sequences. In other words, there is no motivation other than improper hindsight to select the particular combinations of 5’ and 3’ end sequences and intervening prokaryotic DNA sequences contained in the instant SEQ ID NOs: 12, 24, 36, 48, 60, 72, 84, 96, 108, 120, 132, 144, 156, 168, 180, 192, 204, 216, 218, and 240. Accordingly, claims 18 and 20 contain allowable subject matter.

Conclusion
12.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of these references was cited in the last Office action.
        2 Each of these references was cited previously.